Moose, Associate Justice.
This is a suit for the office of justice of the peace of precinct No. 1, Waller county, to which appellant claimed to have been elected at the general election held December 2, 1873; while appellee maintains that he is justly and legally entitled thereto by virtue of an election held on the 16th of August, 1873, in pursuance of an act passed by the Legislature April 28,1873, creating and provicling for the organization of said Waller county.
The decision of the case seems now of little importance, as the present judgment will have to be reversed. The controversy for the office must evidently survive the tenure of the party having the better title to it, as well as the existence of the office itself, and the Constitution by wMch it was created. If, therefore, the mere right to the office was the only matter to be affected by a decision of the case, we might very well refuse to consider the objections to the judgment. But the *139costs which have been incurred since the case has been in court may be of as much importance as the office itself. There are also other aspects of the matter in which a decision of the case may have some bearing on the rights and interest of the contestants.
The controversy grows out of what seems to be conflicting provisions in our present Constitution, (Constitution of 1869.) Section nineteen of article fifth of that instrument provides that there shall be elected in each county of the State, as may be provided by law, five justices of the peace, who shall hold their offices for four years ; and should any vacancy occur in either of said offices, an election shall be held for the unexpired term. It can hardly be questioned that it was intended by this section of the Constitution to have all the justices of the peace throughout the State elected at a uniform time fixed by law. To secure tins uniformity and periodicity, it is provided that persons who may be elected to fill such vacancies as may occur shall hold merely for the unexpired time of their predecessors. But section twenty-four of article twelve says: “ The Legislature shall, at the first session thereof, and may at any subsequent session, establish new counties for the convenience of the inhabitants of such new county or counties.” Hew counties cannot be established without the election and qualification of justices of the peace and other county officers. And as these new counties are to be established whenever the convenience of the people of the particular locality requires it, manifestly, it would be impracticable to require the election of the officers at the regular period fixed for the election of the like officers throughout the State. Unless, therefore, the terms of the justices of the peace elected on the organization of new counties are curtailed until the first ensuing general election, or extended until the next general election subsequent to the expiration of four years from the date of their election, the general uniformity in the time of holding such elections which the Constitution contemplates, cannot be observed.
*140It is unquestionably the duty of the Legislature to look to the object and purpose of the different sections of the Constitution which relate to the matter under consideration, when called to legislate thereon; and when a strict and literal construction of each of its several provisions would lead to an apparent conflict, which might be obviated by interpreting them in accordance with the object and spirit of their enactment, it is obviously its duty to pursue the latter course. And if by looking to all the sections bearing upon the matter the leading object and purpose of the Constitution can be ascertained, it should be followed. Doing this in reference to the matter before us, we think it is obvious that the two main purposes shown in the Constitution in regard to the office of justice of the peace are, general uniformity of time at which it is to be filled throughout the State, and general uniformity of four years for its tenure. Neither can be strictly and literally observed, in. creating new counties, if this is done at any other time than that fixed by law for holding general elections. The power and duty of the Legislature to establish new counties, when required by public convenience, cannot, however, be doubted or denied. But in providing for the organization of such new counties, regard should be had to these general objects and purposes, and conformity to them should be secured to as great an extent and at as early a time as practicable. And although it cannot be said, strictly speaking, that the officers first elected in such newly-organized county, are elected to fill vacancies, we think the analogy may be held to apply to them, and that the Legislature very properly provided that the county officers which were authorized to be elected by the law creating said county of Waller should only hold office until the next general election for county officers, and until their successors should be elected and qualified. It is believed, moreover, to be a sound rule of construction, which holds, when the duration or term of an office which is filled by popular elections is a question of doubt or uncertainty, that the *141interpretation is to be followed which limits it to the shortest time, and returns to the people at the earliest period the power and authority to refill it.
These views lead us to the conclusion that the judgment of the court in this case is erroneous. It is therefore reversed and remanded.
Reversed and remanded.